 


114 HR 5402 IH: Swan Lake Hydroelectric Project Boundary Correction Act
U.S. House of Representatives
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 5402 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2016 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To correct the Swan Lake hydroelectric project survey boundary and to provide for the conveyance of the remaining tract of land within the corrected survey boundary to the State of Alaska. 
 
 
1.Short titleThis Act may be cited as the Swan Lake Hydroelectric Project Boundary Correction Act. 2.Conveyance of Federal land within the Swan Lake Hydroelectric Project boundaryNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior, after consultation with the Secretary of Agriculture, shall— 
(1)survey the exterior boundaries of the tract of Federal land within the project boundary of the Swan Lake Hydroelectric Project (FERC No. 2911) as generally depicted and labeled Lost Creek on the map entitled Swan Lake Project Boundary—Lot 2 and dated February 1, 2016; and (2)issue a patent to the State of Alaska for the tract described in paragraph (1) in accordance with— 
(A)the survey authorized under paragraph (1); (B)section 6(a) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508); and 
(C)section 24 of the Federal Power Act (16 U.S.C. 818).  